DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 3,744,113 Sarvay (‘Sarvay hereafter),
FR 3020994- Giovanni Dalmasso (‘Dalmasso hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 21 & 23 are currently being examined. 
Claims 8 & 17 - 21 have been withdrawn.
Claim 22 has been canceled.
Claims 5 - 9, 14 & 15 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 10 – 13, 16 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,744,113 Sarvay (‘Sarvay hereafter).

Regarding Claim[s] 1, ‘Sarvay discloses all the claim limitations including: A mounting device (‘Sarvay, system of #34 (tool head), #30 (impact hammer), and #50 (heel portion)) to be used with a strip arrangement (‘Sarvay, Fig 1 (below), system of  #24 (lock strip) and #10 (gasket))
the strip arrangement (‘Sarvay, Fig 1 (below), system of  #24 (lock strip) and #10 (gasket)) comprising a profile strip (‘Sarvay, #10 (gasket)) arrangeable or arranged at an edge area (‘Sarvay, Fig 1 (below), edge areas of members #12 & #14) of a windowpane (‘Sarvay, members #12 & #14) of a motor vehicle (‘Sarvay, Col. 1, ln 8 – 21) and comprising a transport protection strip (‘Sarvay, #24 (lock strip)), 
wherein the transport protection strip (‘Sarvay, #24 (lock strip)) is arranged at least with a portion of its cross section in a receiving area (‘Sarvay, Figs 1 - 3 of the profile strip (‘Sarvay, #10 (gasket)), 
-the mounting device comprising: 
a guide-in area configured to guide a free end of the strip arrangement (‘Sarvay, is capable of guiding in a free end of the strip arrangement, as shown in Fig 1, the strip that is not endless, is installed onto members #12 & #14),
including the profile strip (‘Sarvay, #10 (gasket)) and the transport protection strip (‘Sarvay, #24 (lock strip)) and with the transport protection strip (‘Sarvay, #24) being arranged at least with the portion of its cross section in the of the profile strip (‘Sarvay, Figs 1 – 4 (below), the mounting device system of #34, is capable of guiding #10, and #24 in the receiving area system of #56 (nose), #52, (wedge), #46 (rear wall) and #40 (central aperture)),
 into the mounting device (‘Sarvay, #38 (tapered nose portion) serves to guide in free end); and a separation area configured to separate the transport protection strip from the profile strip (‘Sarvay, Fig 1, shows #24 is a separate strip from #10, it is merged while going through #42, the separation area is a system of #42, #40, #42, #36, #44). 

Regarding Claim[s] 2, ‘Sarvay discloses all the claim limitations including: wherein the guide-in area has a guide-in profile that is at least in sections complementary to the cross section of the strip arrangement (‘Sarvay, Fig 1 (below)). 

Regarding Claim[s] 3, ‘Sarvay discloses all the claim limitations including: guide-in profile is circumferentially closed or has a guide-in profile opening in which the edge area of the windowpane arrangeable (‘Sarvay, Figs 1 & 3, shows #40 as the central aperture that is closed and has a guide in profile). 
Regarding Claim[s] 4, ‘Sarvay discloses all the claim limitations including: guide-in profile is delimited by wall sections of a housing of the mounting device, by guide sections and/or by drive sections (‘Sarvay, Figs 1, 3 & 4, #42). 

Regarding Claim[s] 10, ‘Sarvay discloses all the claim limitations including: merge area configured to merge a section of the transport protection strip with the profile strip, the section of the transport protection strip being separate from the receiving area of the profile strip (‘Sarvay, Fig 1 (below),a shows the #24 (lock strip/ protection strip) is separate from #10 (gasket/ profile strip)). 

Regarding Claim[s] 11, ‘Sarvay discloses all the claim limitations including: merge area includes a press-in section configured to press the transport protection strip at least with a portion of its cross section into the receiving area of the profile strip (‘Sarvay, Col. 2, ln 11 – 25, Fig 1). 

Regarding Claim[s] 12, ‘Sarvay discloses all the claim limitations including: press-in section is formed by a section of a housing the mounting device and/or by a block-shaped or roll-shaped additional element (‘Sarvay, #34, block shaped tool head). 

Regarding Claim[s] 13, ‘Sarvay discloses all the claim limitations including: mounting device has a one-piece housing (‘Sarvay, Figs 1, 3 & 4, #42). 
Regarding Claim[s] 16, ‘Sarvay discloses all the claim limitations including: drive configured to generate a relative movement between strip arrangement and mounting device (‘Sarvay, Col. 2, ln 11 – 24, 39 – 61, Fig 1, impact hammer #30 is a drive), the relative movement being directed along the strip arrangement (‘Sarvay, Fig 1, arrow indicates relative movement). 

Regarding Claim[s] 23, ‘Sarvay discloses all the claim limitations including: wherein the guide-in area is configured to relatively position the free end of the strip arrangement with respect to the separation area  (‘Sarvay, Fig 1, shows #24 is a separate strip from #10, it is merged while going through #42, the separation area is a system of #42, #40, #42, #36, #44).

Allowable Subject Matter
Claims 5, 7 & 14 were previously objected to in the office action of 02/01/2021.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 5 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "separation area has a lifting means with a ramp section that at least in sections reaches underneath the transport protection strip and lifts the transport protection strip out of the receiving area of the profile strip.”
The closest prior art is as cited above (‘Sarvay).  ‘Sarvay does not teach the lifting the transport protection strip out of the receiving area of the profile strip.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 6. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 7 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " profile strip guide-out area and/or a transport protection strip guide-out area.”
The closest prior art is as cited above (‘Sarvay).  ‘Sarvay does not teach a guide out area. ‘Sarvay teaches combining #10 and #24 not separating or guiding out. Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 8 & 9. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claim 8 has been withdrawn by restriction.  However, if claim 7 was rewritten as an independent claim, claim 8 would also be allowed.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 14 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein " a first housing part having at least the guide-in area and the separation area and comprises a second housing part having at least one merge area configured to merge a section of the transport protection strip with the profile strip.”
The closest prior art is as cited above (‘Sarvay).  ‘Sarvay does not teach a first and second housing to merge a section of the profile and protection strips. Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 15. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.


    PNG
    media_image1.png
    523
    809
    media_image1.png
    Greyscale

U.S. 3,744,113 Figures 1 – 5.


    PNG
    media_image2.png
    419
    595
    media_image2.png
    Greyscale

U.S. 3,744,113 Figure 3.












Response to Arguments
Applicant's arguments filed 04/22/2021 and interview of 06/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that ‘Sarvay does not teach a guide in area configured to guide a free end of the strip arrangement.  However, ‘Sarvay, is capable of guiding in a free end of the strip arrangement, as shown in Fig 1, the strip that is not endless, is installed onto members #12 & #14. 
Further Applicant argues that ‘Sarvay does not teach the profile strip and transport protection strip.  However, #10 is the profile strip and #24 is the protection strip. The tool head #34 locates and guides along #10, and guides #24 within #10, thereby the tool head directly and indirectly guides both to be installed together. Applicants arguments regarding size has nothing to do with the free ends. 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/09/2021